Citation Nr: 1514141	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  05-40 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 

2. Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to May 1969, including service in the Republic of Vietnam from May 1968 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In December 2011, the Board remanded the claims for further development.  In March 2013, the Board denied the claims.  The Veteran appealed.  In a February 2014 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion by the parties and remanded the claims back to the Board for action in compliance with the joint motion.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 joint motion, the parties found that in its August 7, 2013 decision denying service connection for hypertension, the Board had inappropriately relied on a January 2012 VA examiner's opinion that it was not at least as likely as not that the Veteran's hypertension was directly related to active service, including due to exposure to herbicides.  The parties noted that in support of his conclusion, the January 2012 examiner stated that there was "no scientific evidence to sustain a possible etiological relationship between hypertension and Agent Orange exposure."  However, the parties pointed out that the National Academy of Sciences' (NAS) had recently determined in its Veterans and Agent Orange: Update 2010, that there was "limited or suggestive evidence of an association between hypertension and exposure to Agent Orange."  The parties also noted that even though a disease may not be included on a list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  The parties further indicated that although the January 2012 examiner noted that Veteran's service medical records were silent on the issue of high blood pressure; that there was no evidence of a diagnosis of hypertension within one year of discharge; and that the actual diagnosis of hypertension did not occur until 36 years after discharge, the examiner failed to discuss the Veteran's risk factors for hypertension.  The parties concluded that the examiner's statement that there was no scientific evidence of a relationship between hypertension and Agent Orange, when NAS recognizes a limited association between the two, and the examiner's failure to discuss Appellant's risk factors for hypertension, were errors warranting remand.  Thus, in light of the findings of the joint motion, the Board finds that a remand is necessary so that a supplemental medical opinion can be obtained from the January 2012 VA examiner, which addresses the points raised in the joint motion.

The parties also indicated that in denying service connection for an eye disability, the Board relied on a February 10, 2012, VA eye exam, where the Veteran was diagnosed with refractive error, incipient senile cataracts, blepharitis, and nasal keratectomy scars due to a post pterygium excisim.  The VA examiner concluded that Veteran's refractive error was due to genetic disposition and that his senile cataracts were normal for his age.  Thus, the examiner found that the Veteran's eye disorders were not the result of exposure to herbicides, were not incurred in or aggravated during service, and were not due to his service-connected diabetes. 

The parties noted that in rendering its decision, the Board failed to discuss whether the February 2012 examination adequately addressed the Veteran's blepharitis, in that the examiner did not mention this condition in the opinion pertaining to secondary service connection.  Additionally, the parties noted that "the Board failed to address whether the February 2012 examiner's statement that the Appellant's eye disorders were not 'proximately due to or the result of' his service, encompassed adequate consideration of the question of aggravation."  

Upon review of the February 2012 VA examiner's opinion stating that the Veteran's eye disorder was not "proximately due to or the result of" his service-connected diabetes, and the citation to El-Amin v. Shinseki, 26 Vet. App. 136 (2013) in the JMR, it appears that the parties meant to state that the Board failed to address whether the February 2012 examiner's statement that the Appellant's eye disorders were not proximately due to or the result of his service-connected diabetes mellitus, encompassed adequate consideration of the question of aggravation.  Therefore, the Board will proceed accordingly.  In light of the parties' findings, a remand is necessary to obtain a supplemental opinion from the VA eye examiner.  

Prior to arranging for the supplemental opinions, the AOJ should ask the Veteran to identify all sources of treatment or evaluation he has received for hypertension and eye disability since January 2012, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all sources of treatment or evaluation he has received for hypertension and eye disability since January 2012, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2. Thereafter, if still available, return the claims file to the January 2012 VA hypertension examiner so that the examiner may provide a supplemental opinion.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (supplemental opinion), then obtain this additional comment from a different VA clinician.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designated clinician's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided with review of the claims file. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service, including to his in-service herbicide exposure.  In so doing, the examiner should specifically discuss the Veteran's risk factors for hypertension, and how these factors affect the determination of whether there is a relationship between the Veteran's military service and/or herbicide exposure and his hypertension.  The examiner should also review the National Academy of Sciences' (NAS) 2010 finding that there is "limited or suggestive evidence of an association between hypertension and exposure to Agent Orange."  The examiner should then discuss how this review affects the determination of whether there is a relationship between the Veteran's hypertension and his herbicide exposure in service. 

The examiner should provide a complete rationale for the opinions provided.   
   
3.  Return the claims file to the February 2012 VA eye examiner so that the examiner may provide a supplemental opinion.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (supplemental opinion), then obtain this additional comment from a different VA clinician.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designated clinician's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided with review of the claims file. 

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's blepharitis, senile cataracts, and status post pterygium excision were caused by his in-service exposure to herbicides.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's blepharitis, senile cataracts, and status post pterygium excision were caused by his diabetes mellitus. 

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's blepharitis, incipient senile cataracts, and status post pterygium excision were aggravated by (i.e., underwent a permanent increase in severity) his diabetes mellitus.  

The examiner should provide a complete rationale for the opinions provided.   
 
4.  Next, review the supplemental opinions to ensure they are in appropriate compliance with the remand instructions.  If not, take appropriate corrective action.  

5.  Finally, readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




